UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4797


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENYATTA AHMAD BROWN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:07-cr-00860-DCN-1)


Submitted:   April 9, 2010                    Decided:    May 18, 2010


Before TRAXLER,   Chief   Judge,   and   DUNCAN   and   DAVIS,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


J. Joseph Condon, Jr., North Charleston, South Carolina, for
Appellant.    W. Walter Wilkins, United States Attorney, Sean
Kittrell, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenyatta         Ahmad    Brown       appeals       his    conviction        after

entering   a   conditional          guilty       plea   to    using    and   carrying      a

firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (2006), and possession

with intent to distribute five or more grams of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(B) (2006).                                  On

appeal, Brown contends that the district court erred in denying

his   motion   to    suppress       evidence       of   the    firearms      and    cocaine

base,   because      the     traffic    stop       at    which       the   evidence      was

obtained violated the Fourth Amendment.                      We affirm.

           When considering a district court’s ruling on a motion

to suppress evidence, we review the district court’s factual

findings   for      clear    error    and    its    legal      conclusions         de   novo.

United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).                               The

district court concluded that police had probable cause to stop

the vehicle in which Brown was a passenger based on a violation

of South Carolina’s motor vehicle law requiring every driver and

occupant of a motor vehicle while it is being operated to wear a

fastened safety belt.           On appeal, Brown contends there was no

probable cause for the traffic stop “because the basis of the

stop was not criminal and no traffic violations had occurred.”

We disagree.        Because police had probable cause to believe that

a violation of the state’s motor vehicle law had occurred, the

                                             2
investigatory stop was lawful.          See Arizona v. Johnson, 129 S.

Ct. 781 (2009); Whren v. United States, 517 U.S. 806 (1996).

           We therefore affirm the district court’s judgment.         We

dispense   with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    3